HILL,'Circuit Judge,
dissenting:
This case presents a thorny problem of federal and state court relations. The law in the area appears relatively unclear, and, with regard to many of the issues addressed in the majority’s opinion, the Supreme Court has yet to afford us guidance. Indeed, the Supreme Court may choose to use this case to set forth more definite standards. In my view the majority's opinion presents the best case that may be made for upholding (in large part) the action of the district judge. Nevertheless, I dissent.
First, I do not agree with the majority’s conclusion that the Anti-Injunction Act, 28 U.S.C. § 2283, implicitly amended the Full Faith and Credit Act, 28 U.S.C. § 1738. I see no reason why the two sections cannot be construed harmoniously. I would conclude that section 2283 allows the district court to enter an injunction, perhaps grounded in the concept of res judicata, unless the state court has already addressed the res judicata issue on the merits. In cases in which the state court has reached the merits, I would hold that section 1738 requires the federal court to afford full faith and credit to the state court’s resolution of the issue. It is the latter situation that presents itself in this case.
The majority notes that the construction I advocate might well lead to an unseemly “rush back to federal court for a res judicata ruling any time there was a possibility that a state court might rule on the issue first.” Majority Opinion at note 12. Although this might well create a difficult problem, the courts have long tolerated simultaneous actions despite the inherent inefficiency of such a system. See 18 Wright, Miller & Cooper, Federal Practice & Procedure § 4404 at 22-23. It seems to me that the construction adopted by the majority allows the party in the position of the bank in this case to have two bites at the apple. After losing its attempt to assert the defense of res judicata in the state court, that party may go to the federal court. This scenario is at least as troublesome as the problem envisioned by the majority.
My views on this issue are substantially in accord with those of the authors of the Wright, Miller & Cooper Treatise on Federal Practice and Procedure:
*1382The principles of res judicata apply to preclude relitigation of the res judicata issue just as cogently as with any other issue, and perhaps even more cogently. As between separate systems of courts, it has been argued with great force that the full faith and credit issue should be open to reexamination in a third forum at the behest of a litigant who by unsuccessfully seeking review in the Supreme Court has exhausted the possibility of impartial review of a second decision that designs the res judicata effects of the first judgment. On balance, however, it seems better to deny such reexamination. The fundamental arguments for reexamination are that a state court cannot be entrusted with final competence to deny federal constitutional protections that are designed to protect against parochial state interests and that the Supreme Court cannot afford effective review in light of convening demands on its time. State court judgments have been given preclusive effect as to many other federal constitutional questions, however, and experience has not shown any apparent reason to be specially distrusting in this area. The general valués of repose suggest that preclusion should attach to state adjudication of the full faith and credit issue just as to any other.
Id. § 4404 at 28-29 (footnote omitted).
Assuming, however, that the majority has correctly interpreted the effect of the Anti-Injunction Act on the Full Faith and Credit Act, I nevertheless disagree with the result. The majority correctly notes that “[wjithin the limits of [its] discretion, a district court in a given case might go either way [granting or denying the injunction] and' not be reversed.” Delta Air Lines v. McCoy Restaurants, Inc., 708 F.2d 582, 587 (11th Cir.1983). If the district judge has not abused his discretion in* this case, however, I can envision no case in which the entry of an injunction would be improper. The state lawsuit and the federal lawsuit at issue here involve different parties and, arguably, different causes of action. Although the district judge no doubt resolved some of the factual disputes present in the state court action when he entered a directed verdict in the federal court action, the plaintiffs in that original case' were unable to secure a review of his conclusions. On appeal, this court held that under no set of facts would the actions of the bank defendant violate the provisions of the Bank Holding Company Act. See Parsons Steel, Inc. v. First Alabama Bank of Montgomery, 679 F.2d 242 (11th Cir.1982). And, as the majority correctly notes, the commercial reasonableness claims — the factual basis for which is unclear on the present record — were not pleaded at all in the federal action. As we recently stated in Delta Air Lines:
Under the relitigation exception to the Anti-Injunction Act, however, a federal court may enjoin the state proceeding only if necessary to protect or effectuate its own judgment____ A federal court’s judgment is presumably far more threatened if the state proceeding involves the same issues than if it involves only the issues that could have been, but were not, raised.
708 F.2d at 586.
Furthermore, in this case, the bank waited until the state court had reached judgment on both the res judicata issue and on the merits of the case before requesting an injunction from the federal district court. Although the majority would apparently disagree, it seems to me that such delay serves only further to complicate the relations between the state and federal courts. Barring an instance in which the bank waited to obtain an injunction from the federal court until after it had filed and prosecuted its state court appeal, I can envision no situation that is more likely to create discord and duplication of efforts than the one in this case.
My conclusion that the injunction was improperly issued is in spite of the fact that I tend to agree with the district court and my colleagues in the majority that the state court litigation repeated the federal court issues — or issues that could have been resolved there. Federalism, expressed in 28 U.S.C. § 1738, requires us to *1383accord full faith and credit to judgments with which we may not agree, or else it requires nothing at all. For these reasons, I would reverse the judgment of the district court.